DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 3/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 7-30, and 32-37 are pending.
Claims 25-30 are withdrawn.
Claims 1, 7-17, 19-21, 24 are currently amended.
Claims 32-37 are new.
Claims 2-6 and 31 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring” (claim 21, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: the limitation “a diameter of the lower penetrating flow path is larger as compared with that of the upper penetrating flow path” (emphasis added) should read “a diameter of the lower penetrating flow path is larger as compared with a diameter of the upper penetrating flow path” for enhanced clarity.

Claim 14 is objected to because of the following informality: in line 8, the limitation should read “with the bottom surface”.

Claim 17 is objected to because of the following informality: in lines 2-3, the limitation should read “extends 

Claim 33 is objected to because of the following informality: in 3, the limitation should read “moved to partially cover

Claim 36 is objected to because of the following informality: in 3, the limitation should read “moved to partially cover

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 12-17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 7, the limitation “wherein the gas flow restricting member which covers the upper opening causes the first gas flow to be restricted to a first gas flow conductance, and the gas flow restricting member which covers the lower opening causes the second gas flow to be restricted to a second gas flow conductance which is greater than the first gas flow conductance” is interpreted as new matter.
Particularly, the claim appears to require two distinct gas flow restricting members: “the gas flow restricting member which covers the upper opening” and “the gas flow restricting member which covers the lower opening”, when no support can be found in the Specification or drawings for more than one member per accommodating portion (see particularly Figs. 2-8B).

Regarding claims 8-10 and 12-17, the claims are rejected at least based upon their dependencies to claim 7, whose defects they inherit.

Regarding claim 21, the limitation “a spring having a first end connected to the gas flow restricting member and a second end connected to an inner side surface of the accommodating portion” is regarded as new matter. Particularly, the Examiner points to pg. 24, lines 20-25 of the instant Specification that describes a spring: “the gas connected to the wall surface of the accommodating portion 536 by a spring”. Thus there is no support for the exact connection as described in regards to the second end of the spring.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-24, and 32-37 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “of the accommodation portion” (line 9) lacks proper antecedent basis, since the claim establishes (and repeats) “an accommodating portion”. In the interest of compact and expedited prosecution, the Examiner interprets the claim as such.

Regarding claim 7, the limitation “wherein the gas flow restricting member which covers the upper opening….and the gas flow restricting member which covers the lower opening” (lines 5-8) renders the claim indefinite, since the limitation appears to require two separate gas flow restricting members when the claims (1 and 7) only appear to establish a single gas flow restricting member.


Regarding claims 8-9, 11-12, 14-19, 21-24, and 32-37, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 10, the claim is regarded as indefinite for several reasons. First, the limitation “a width, in the third direction, of the gas flow restricting member increases in the third direction” is indefinite since it is unclear how a restricting member of static size and shape can have a width that “increases in the third direction”. Secondly, the limitation “so that the topmost surface of the gas flow restricting member has the maximum width” is indefinite since is unclear which element of the claim (and claims from which it depends) is being referred to in regards to “the maximum width”. Examiner notes “a maximum width” has not been established in the claims that may provide more clear antecedent basis to the limitation.



Regarding claim 13, the limitation “the gas flow limiting member” (lines 6 and 9) lacks proper antecedent basis. Applicant appears to be referencing “the gas flow restricting member” as established in previous claims. The Examiner interprets the claim as such.

Regarding claim 20, the limitation “wherein the gas flow restricting member is a freestanding member” is regarded as indefinite, since it is unclear how the gas flow restricting member can be “freestanding” when given its plain and ordinary definition: “standing alone or on its own foundation free of support or attachment” (Merriam-Webster English dictionary). The claims (20 and 1, from which it depends) describe the gas flow restricting member as a movable member (see claim 1) between two positions. Thus, at times, the gas flow restricting member is not “freestanding” at all, but simply “free” as it moves between the two positions. When confined to upper portions of the accommodating portion, the member is not “freestanding” either, since the gas flow presses the restricting member against the portion. Lastly, when resting on a bottom surface of the accommodating portion, the gas flow restricting member is either being pressed there by gas flow in the opposite direction (and thus not “freestanding”) or, when no gas is flowing, is still not “freestanding”, since it is supported by the 
In the interest of compact and expedited prosecution, the Examiner interprets the claim without the word “freestanding”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 18-24, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US Patent 6,012,509) in view of Priese (US Patent 3,414,233).
Regarding claim 1, Nonaka teaches a substrate supporting member (C4, L16 and Fig. 1, substrate stage/susceptor #106) supporting a substrate (Fig. 1, supporting substrate P), the substrate supporting member comprising: 5a gas flow path provided at the substrate supporting member (C5, L5 and Fig. 1, gas intake holes #122 coupled to pipe #124) for supplying a gas in a first direction to a rear surface of the substrate (Fig. 1, supplying vertically upwards towards the substrate P) and exhausting the gas in a second direction, opposite to the first direction (Fig. 1, exhausting vertically downwards towards the pump #120), wherein the gas flow path includes an upper flow path (see annotated Fig. 1 below, highlighted portion of pipe #124), a lower flow path (see below), and an accommodating portion (see below, portion of piping including valves #126 and #130) between the upper flow path and the lower flow path (see below, provided between the ends of the lower flow path and the ends of the upper flow path, as identified), 

    PNG
    media_image1.png
    438
    619
    media_image1.png
    Greyscale

wherein the accommodating portion includes an upper opening (see below, cross sectional opening of pipe #124, as identified) connecting an inner space of the 

    PNG
    media_image2.png
    438
    619
    media_image2.png
    Greyscale

a gas flow restricting member (C5, L8-15 and Fig. 1, valve #126 or valve #130) confined in the inner space of the accommodating portion of the gas flow path (see above, valves connected to piping  #124 or #128 inside the annotated accommodating portion). 

Nonaka does not teach wherein the accommodating portion has a width, in a third direction different from each of the first and second directions, greater than each of a first width, in the third direction, of the upper opening and a second width, in the third direction, of the lower opening, nor wherein the gas flow restricting member is configured to move in the first direction by a first gas flow flowing from the lower flow path to the upper flow path via the accommodating portion and move in the second 
However, Priese teaches wherein a valve has a width, in a third direction different from each of the first and second directions (see annotated Priese Fig. 1 below, width of cavity encompassing valve ball #26 marked “A”; wherein the width direction is different from the C1 or C2 directions), greater than each of a first width, in the third direction, of the upper opening (see below, “A” > “B1” on the C1 side, interpreted as an upper opening) and a second width, in the third direction, of the lower opening (see below, “A” > “B2” on the C2 side, interpreted as a lower opening), 

    PNG
    media_image3.png
    780
    642
    media_image3.png
    Greyscale

and wherein the gas flow restricting member is configured to move in the first direction (as above, C1 direction) by a first fluid flow flowing from the lower flow path to the upper flow path via the accommodating portion and move in the second direction (as above, C2 direction) by a second fluid flowing from the upper flow path to the lower flow path 
Nonaka and Priese both teach fluidic valves, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitations “supporting a substrate”, “for supplying a gas in a first direction to a rear surface of the substrate and exhausting the gas in a second direction, opposite to the first direction”, and “is configured to move in the first direction by a first gas flow flowing from the lower flow path to the upper flow path via the accommodating portion and move in the second direction by a second gas flow flowing from the upper flow path to the lower flow path via the accommodating portion” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all 

Regarding claim 11, Nonaka does not teach wherein the gas flow restricting member is of a sphere shape.
However, Priese teaches wherein the fluid flow restricting member is of a sphere shape.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 18, Nonaka teaches wherein the gas flow restricting member is a porous member (Nonaka - Fig. 1, pair of valves #126 and #130 have holes that allow gas to pass through them).

Regarding claim 19, Nonaka does not teach wherein a 25bushing is inserted in the gas flow path and between the upper flow path and the inner space of the accommodating portion, and wherein the upper opening of the accommodating portion is defined by the bushing.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the Nonaka apparatus with the bushing as taught by Priese in order to form a sliding circumferential seal between the ball and the valve body (Priese – C4, L49-51) and to produce a sealing pressure between the ball and the adjacent seat surfaces (Priese – C4, L54-57).

Regarding claim 20, Nonaka does not teach wherein the gas flow restricting member is a member (see the interpretation of the claim as rejected under 35 U.S.C. 112(b), see above) in the inner space of the accommodating portion, and wherein the gas flow restricting member is of a size or a shape such that the gas flow restricting member is prevented from being turned upside down inside the inner space of the accommodating portion.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 21, Nonaka does not teach a spring having a first end connected to the gas flow restricting member and a second end connected to an inner side surface of the accommodating portion so that the gas flow restricting member is prevented from being turned upside down inside the accommodating portion.
However, Priese teaches a spring (Priese – C4, L58 and Fig. 1, spring #98) having a first end connected to the gas flow restricting member (Priese – Fig. 1, both ends of the spring are connected to valve ball #26 via bore #88 and seal #70; the claim does not require a direct physical coupling, any connection -direct/indirect- meets the limitations of the claim) and a second end connected to an inner side surface of the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the Nonaka apparatus with the upside down movement preventing member as taught by Priese in order to sustain the major force of fluid pressure on the ball (Priese – C2, L38-40), to enable the ball for rotation about the central axis via the control stem (Priese – C2, L 41-42), and to produce a minimum effective sealing pressure between the seat support and ball surfaces (Priese – C4, L54-60).

Regarding claim 22, Nonaka teaches a chuck member for fixing the substrate (Nonaka – C4, L39 and Fig. 1, clamp #108); and a base plate for 10supporting the chuck member (Nonaka – C4, L16 and Fig. 1, susceptor #106), wherein the gas flow path is formed passing through the base plate and the chuck member (Nonaka – Fig. 1, gas path extends from central processing region, around wafer periphery, to holes #122, and along pipe #124, thus through the base plate/chuck member as a combined unit).

Regarding claim 23, Nonaka teaches wherein the gas flow path includes: 15a main flow path (Nonaka – C5, L7 and Fig. 1, pipe #124) connected to a heat transfer gas supply pipe (Nonaka – C5, L12 and Fig. 1, pipe #128); a plurality of branch flow paths branched off from the main flow path (Nonaka – C5, L5 and Fig. 1, holes #122) to 

    PNG
    media_image4.png
    305
    369
    media_image4.png
    Greyscale


Regarding claim 24, Nonaka teaches wherein the base plate is provided with a refrigerant flow path (Nonaka - C4, L28 and Fig. 1, refrigerant circuit #112), wherein the gas is a heat transfer gas (all gases are capable of transferring heat) capable of facilitating heat transfer between the base plate and the substrate (as the gas #134 would be supplied between the base plate and the substrate, it would be capable of meeting this limitation).

Regarding claim 32, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being 
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to cover the upper opening (Priese – Fig. 1, left-most opening of the valve) by the first gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts the first gas flow (in the case of a partial opening of the valve) such that the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

Regarding claim 33, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being 
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to partially covers the upper opening (Priese – Fig. 1, left-most opening of the valve) by the first gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts a first portion of the first gas flow (in the case of a partial opening of the valve) such that the first portion of the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve), and a second portion of the first gas flow passes a region of the upper opening which is not covered with the porous gas flow restricting member (all portions of the gas flow pass non-covered openings of the valve ball #26, since that is how fluid would flow through the valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing 

To clarify the record, the claim limitation “when being moved to partially covers the upper opening by the first gas flow, restricts a first portion of the first gas flow such that the first portion of the first gas flow passes from the inner space of the accommodating portion to the upper flow path through the porous gas flow restricting member, and a second portion of the first gas flow passes a region of the upper opening which is not covered with the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 34, Nonaka does not teach wherein, when the porous gas flow restricting member covers the upper opening by the first gas flow, a portion of the gas flow restricting member is inserted into the upper flow path.
However, Priese teaches wherein, when the porous gas flow restricting member covers the upper opening by the first gas flow, a portion of the gas flow restricting member is inserted into the upper flow path (Priese – Fig. 1, if valve ball #26 is partially closed, a portion of the valve ball would be inserted into the flow path from left/right flow passages #16).


To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended use as set forth above.

Regarding claim 35, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being moved to cover the lower 12Application Serial No. 16/160,587Customer No. 148987Response of March 19, 2021Attorney Docket No. MMS-006opening by the second gas flow, restricts the second gas flow such that the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member.
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to cover the lower12Application Serial No. 16/160,587Customer No. 148987Response of March 19, 2021Attorney Docket No. MMS-006 opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the claim limitation “when being moved to cover the lower opening by the second gas flow, restricts the second gas flow such that the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 36, Nonaka does not teach wherein the gas flow restricting member is porous, and wherein the porous gas flow restricting member, when being 
However, Priese teaches wherein the gas flow restricting member is porous (Priese – Fig. 1, valve ball #26 shown with a hole passing through the center), and wherein the porous gas flow restricting member, when being moved to partially covers the lower opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow (Priese – Fig. 1, valve ball #26 may partially or completely open the pathway through the valve), restricts a first portion of the second gas flow (in the case of a partial opening of the valve) such that the first portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member (Priese – Figs. 2-3, see “open” valve ball configuration allowing fluid flow through the gas flow restricting member from the flow passages #16 on either side of the ball valve), and a second portion of the second gas flow passes a region of the lower opening which is not covered with the porous gas flow restricting member (all portions of the gas flow pass non-covered openings of the valve ball #26, since that is how fluid would flow through the valve).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the 

To clarify the record, the claim limitation “when being moved to partially covers the lower opening by the second gas flow, restricts a first portion of the second gas flow such that the first portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through the porous gas flow restricting member, and a second portion of the first gas flow passes a region of the lower opening which is not covered with the porous gas flow restricting member” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 37, Nonaka does not teach wherein, when the gas flow restricting member covers the lower opening by the second gas flow, a portion of the porous gas flow restricting member is inserted into the lower flow path.
However, Priese teaches wherein, when the gas flow restricting member covers the lower opening (Priese – Fig. 1, right-most opening of the valve) by the second gas flow, a portion of the porous gas flow restricting member is inserted into the lower flow path (Priese – Fig. 1, if valve ball #26 is partially closed, a portion of the valve ball would be inserted into the flow path from left/right flow passages #16).


To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses.  See MPEP 2114(II). The modified Nonaka apparatus would be capable of performing the intended use as set forth above.

Claims 7-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US Patent 6,012,509) and Priese (US Patent 3,414,233) as applied to claims 1, 11, 18-24, and 32-37 above, and further in view of Marandi (US Patent 5,937,890).
The limitations of claims 1, 11, 18-24, and 32-37 are set forth above.
Regarding claim 7, Nonaka does not teach wherein the gas flow restricting member covers the upper opening by the first gas flow or the lower opening by the second gas flow.
However, Priese teaches wherein the gas flow restricting member covers the upper opening by the first gas flow or the lower opening by the second gas flow (Priese 
	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).

To clarify the record, the limitation “wherein the gas flow restricting member which covers the upper opening causes the first gas flow to be restricted to a first gas flow conductance, and the gas flow restricting member which covers the lower opening (interpreted as the same restricting member, see as above under 35 U.S.C. 112(b)) causes the second gas flow to be restricted to a second gas flow conductance which is greater than the first gas flow conductance” is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use.
The modified Nonaka apparatus does not appear to teach a structural feature of the gas flow restricting member that would cause a non-blocked section to be larger on 

	However, Marandi teaches an insert for a ball valve (Maranda – C4, L44 and Fig. 2a-c, volume control insert #18 with openings as annotated below) that would cause a first gas flow to be restricted to a first gas flow conductance (Marandi – Fig. 2a-c: from right to left) and a second gas flow conductance (Marandi – Fig. 2a-c: from left to right), wherein the second gas flow conductance is greater than the first gas flow conductance (as below, first fluid flow is restricted via insert #18, whereas second fluid flow is not).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

	Modified Nonaka and Marandi both teach fluidic valves, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric flow control than conventional ball valves (Marandi – C2, L 5-7), and to provide a variety of selectable flow conditions (Marandi – C2, L8-9) or predetermined flow conditions through the ball valve (Marandi – C3, L12-13).

Regarding claim 8, Nonaka modified by Priese does not teach wherein a shape of the upper opening is different from a shape of the lower opening.
However, Marandi teaches wherein a shape of a valve upper opening is different from a shape of the valve lower opening (Marandi – Fig. 2a-c: opening #46 is rectangular, while opposite opening appears circular).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric flow control than conventional ball valves (Marandi – C2, L 5-7), and to provide a variety of selectable flow conditions (Marandi – C2, L8-9) or predetermined flow conditions through the ball valve (Marandi – C3, L12-13).

Regarding claim 9, Nonaka modified by Priese and Marandi teaches wherein the upper opening and the lower opening are different from each other in size (see Marandi annotated Fig. 2A below, as was previously combined above).

    PNG
    media_image5.png
    444
    411
    media_image5.png
    Greyscale

Modified Nonaka does not explicitly teach wherein the upper opening and the lower opening have the same shape as each other.
However, Marandi does teach wherein the size and shape of the opening of the insert is a result effective variable. Particularly, Marandi teaches that the opening #46 has a predetermined width, height and cross-sectional shape adapted to provide a preselected flow condition, i.e. to provide precise volumetric control between a maximum flow rate and a minimum flow rate (Marandi – C5, L31-37).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum shape and size for the valve insert opening through routine experimentation in order to provide a preselected flow condition (i.e. precise volumetric control of flow rates) for the valve (Marandi – C5, L31-37). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	
	

Regarding claim 10, as the claim is rejected under 35 U.S.C. 112(b) (see above) for being indefinite in scope, the Examiner has supplied a reasonable interpretation of the claim in the interest of compact and expedited prosecution to be: “wherein the topmost surface of the gas flow restricting member has a width”.
As such, Nonaka does not teach wherein the topmost surface of the gas flow restricting member has a width.
However, Priese teaches wherein the topmost surface of the gas flow restricting member has a width.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57). Furthermore, Nonaka modified by Priese and Marandi (as above) still teaches wherein the topmost surface of the gas flow restricting member has a width (even combining the insert as taught by Marandi).

Regarding claim 12, modified Nonaka teaches wherein a 15penetrating flow path is formed inside the gas flow restricting member (see Priese Figs. 2-3: valve in the open position; and Marandi Fig. 2a-c, valve in the open position).
The limitation “wherein the gas flow restricting member, when covering the upper opening by the first gas flow, restricts the first gas flow such that the first gas flow 
The modified Nonaka apparatus would be capable of performing the intended use by virtue of the valve construction (as taught principally by Priese, as modified by the insert of Marandi), where the Marandi insert restricts the gas flow in one direction of the valve as it passes through the valve (see Priese Fig. 1 and Marandi Fig. 2a).

For clarity of the record, the limitation “wherein the gas flow restricting member, when covering the upper opening by the first gas flow…” is also interpreted as a contingent limitation, since the claim does not positively recite such a condition. The prior art must still be capable of performing the intended use should that condition occur, however, which has been established immediately above.

Regarding claim 13, Nonaka modified by Priese and Marandi teaches wherein the penetrating flow path includes: an upper penetrating flow path (see annotated Marandi Fig. 2A below); and a lower penetrating flow path (see below), wherein the upper penetrating flow path communicates the accommodating portion with the upper flow path in a case where the gas flow limiting member covers the upper opening (as is illustrated below), wherein the lower penetrating flow path communicates the accommodating portion with the lower flow path in a case where the gas flow limiting member covers the lower opening (as is illustrated below, both openings covered 

    PNG
    media_image6.png
    496
    509
    media_image6.png
    Greyscale

	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the valves as taught by Nonaka with the valves as taught by Priese in order to provide a valve which is equally effective in stopping the flow of fluid in either direction (Priese, C1, L43-46), in which an optimum sealing pressure is established and continuously maintained on a floating valve seat to provide continuously effective and highly advantageous sealing of the valve against leakage of fluid therethrough (Priese – C1, L52-57).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nonaka apparatus with the volume control insert as taught by Marandi in order to provide a more precise volumetric 

For clarity of the record, the limitations reciting “in a case where…” are interpreted as contingent limitations, since the claim does not positively recite such  conditions. The prior art must still be capable of performing the intended use should that condition(s) occur, however, which has been established immediately above.

Regarding claim 14, Nonaka does not teach wherein the gas flow restricting member is provided, at a bottom surface thereof, with a first support portion, wherein the gas flow restricting member, when being closer to the lower opening by the second gas flow than the upper opening, is such that the first support portion of the gas flow restricting member is in contact with bottom surface of the inner space of the accommodating portion and is disposed between the bottom surface of the gas flow restricting member and a bottom surface of the inner space of the accommodating portion, and the bottom surface of the gas flow restricting member is spaced apart from a region defined by the lower opening so that a portion of the second gas flow passes from the inner space of the accommodating portion to the lower flow path through a gap between the bottom surface of the gas flow restricting member and the bottom surface of the inner space of the accommodating portion, the gap being connected to the lower opening.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nonaka apparatus with the support portion as taught by Priese in order to provide a mutual surface engagement between the ring #70 and ball #26 to form a fluid-tight seal therebetween (Priese – C4, L16-23).

For clarity of the record, the limitation reciting “when being closer to…” is interpreted as a contingent limitation, since the claim does not positively recite such a condition. The prior art must still be capable of performing the intended use should that condition occur, however, which has been established immediately above.

Regarding claim 15, Nonaka does not teach wherein the first support portion of the gas flow restricting member partially covers the lower opening.
However, Priese teaches wherein the first support portion (Priese – C4, L4 and Fig. 1, inner sealing ring #70a) of the gas flow restricting member (Priese – Fig. 1, right-most side of valve ball #26) partially covers the lower opening (as in Priese Fig 3, sealing ring #70a covers immediately adjacent the opening of valve ball #26, where the Cambridge English dictionary defines “cover” as “to lie on the surface of”, thus #70a lies on the surface of the opening of valve ball #26, as seen in Fig. 3).

Regarding claim 16, Nonaka does not teach wherein the gas flow restricting member is further provided, at the bottom surface thereof, with a second support portion spaced apart from the first support portion.
However, Priese teaches wherein the gas flow restricting member is further provided, at the bottom surface thereof, with a second support portion (Priese – C4, L8 and Fig. 1, portion of sealing ring #70 as shown below) spaced apart from the first support portion (Priese – C4, L2 and Fig. 1, portion of sealing ring #70 as shown below, as spaced apart from the first).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Nonaka apparatus with the support portions as taught by Priese in order to provide a mutual surface engagement between the ring #70 and ball #26 to form a fluid-tight seal therebetween (Priese – C4, L16-23), and to provide confinement of the ring against radial expansion and distortion (Priese – C4, L6-9).

    PNG
    media_image7.png
    515
    264
    media_image7.png
    Greyscale



Regarding claim 17, Nonaka does not teach wherein each of the first and second support portions extends in along a side surface of the gas flow restricting member from the bottom surface thereof toward an upper surface thereof.
However, Priese teaches wherein each of the first and second support portions (Priese – C4, L8 and Fig. 1, portions of sealing ring #70 as shown below) extends along a side surface of the gas flow restricting member (Priese – Fig. 3, both extending along the rounded sidewall of ball valve #26) from the bottom surface thereof toward an upper surface thereof (Priese – Fig. 3, from a left-most surface towards the opposite right-most surface, as the valve is oriented horizontally).

    PNG
    media_image7.png
    515
    264
    media_image7.png
    Greyscale


Response to Arguments
Applicant is thanked for their explanations regarding the “upper and lower flow paths” in response to the objection to the Drawings in the previous Office Action, and agrees an objection to the Drawings with respect to these elements is unnecessary. 
While the Examiner acknowledges the “upside down movement preventing member” of claim 21 has been amended to recite “a spring”, the spring must be shown in the drawings as per 37 CFR 1.83(a): “the drawing in a nonprovisional application must show every feature of the invention specified in the claims”. While “a spring” is a conventionally understood structure, its specific placement, connections, and operation in conjunction with the gas flow restricting member are viewed as essential features of the claim, and thus must be illustrated. 
Furthermore, MPEP 608.02(d) states “any structural detail that is of sufficient importance to be described should be shown in the drawing.” See Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911). As such, the objection to the Drawings is maintained.

Applicant is thanked for the amended Abstract to remove recited merits of the invention. As such, the objection to the Specification is withdrawn.

Applicant has amended claim 13, but it is unclear how the addition of the word “wherein” in line 11 addresses the previous objection to the claim due to a minor informality. As such, the objection to claim 13 is maintained.

Applicant is thanked for their amendments to various claims in response to the rejections of claims 1-24 under 35 U.S.C. 112(b) in the previous Office Action. However, the recent amendments to claim 1 have introduced a new instance of indefiniteness, and thus a new rejection of claim 1 (and claims dependent thereon) under 35 U.S.C. 112(b) is made herein.

Applicant argues that the limitations of amended claim 1 (and claims dependent thereon) are not taught by the prior art of record, notable Nonaka and Priese, either alone or in combination. Respectfully, the Examiner disagrees.
Principally, the Applicant argues (Remarks, pg. 19) that Priese does not teach the limitation “wherein the gas flow restricting member is configured to move in the first direction by a first gas flow flowing from the lower flow path to the upper flow path via the accommodating portion and move in the second direction by a second gas flow flowing from the upper flow path to the lower flow path via the accommodating portion” (emphasis Applicant). 
The Examiner notes Applicant has only described the rotation of ball valve #26 of Priese (interpreted as the gas flow restricting member) as a possible way for the ball valve to move. The Examiner points out annular springs #98 (Priese, Fig. 1) that allow the seat supports #86, the sealing rings #70, and the ring support bands #72 to translate in a left-right direction, as shown in Fig. 1 of Priese, which could be interpreted as an upper-lower direction, depending on the orientation of the valve. As such, the valve as taught by Priese is capable of moving in the first and second directions along the long axis according to a flow of fluid through the valve, which is the relevant inquiry 

Applicant argues that the limitations of amended claim 7 (and claims dependent thereon) are not taught by the prior art of record, notably Nonaka, Priese, and Marandi, either alone or in combination. Respectfully, the Examiner disagrees.
Principally, Applicant argues that the Marandi reference in combination with Priese (and Nonaka, although the features of Nonaka are not germane to the argument) does not teach the limitations of the claim regarding “the first gas flow” and “the second gas flow” conductance. In particular, Applicant argues that the control insert #18 as taught by Marandi does not cover an upper opening. This argument is not convincing, because the upper and lower openings are taught in the two openings of the valve ball, as taught by Priese. The Marandi reference is used in combination to show that the valve insert of Marandi could be advantageously incorporated to block, at least partially, part of the upper opening as taught by Priese. Applicant has not established a convincing argument why one of ordinary skill in the art would not be motivated to modify the ball valve as taught by Priese with the valve insert, as taught by Marandi. Thus the combination of references still continues to meet the limitations of amended claim 7.

Applicant argues that the limitations of amended claim 20 are not taught by the prior art of record, notably Nonaka, Priese, and Marandi, either alone or in combination. Without comment on the merits of Applicant’s arguments, the scope of claim 20 is 

Applicant argues that the limitations of amended claim 21 regarding the spring are not taught by the prior art of record, notably Nonaka, Priese, and Marandi, either alone or in combination. Respectfully, the Examiner disagrees, as Priese specifically describes two annular springs #98 (Priese – Fig. 1) connected to both the valve ball and the valve chamber. The Examiner notes the phrase “connected to” is extremely broad, and encompasses both a direct physical connection as well as various indirect connections (electrical, thermal), or indirect physical connection as part of a rigid structure, as is described in the body of the rejection. As such, this argument is not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandrasekharan (US Patent 9,490,149) teaches a ball valve for use in an evacuation system (Figs. 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718